UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2012 PHARMERICA CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33380 87-0792558 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1901 Campus Place Louisville, Kentucky 40299 (Address of principal executive offices)(Zip Code) (502) 627-7000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On May 2, 2012, PharMerica Corporation (the “Company”) issued a press release announcing results of operations for the first quarter ended March 31, 2012, a copy of which is attached as Exhibit 99.1 Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release of PharMerica Corporation dated May 2, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHARMERICA CORPORATION Date: May 2, 2012 By: /s/ Michael J. Culotta Michael J. Culotta Executive Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description Press Release of PharMerica Corporation dated May 2, 2012.
